Pee Cueiam,
There was no doubt as to the negligence of the defendant company, and it was not practicable to attribute contributory negligence to the plaintiff. There was nothing loft but to determine the amount of the damages to which the plaintiff was entitled. Of course this was exclusively for the jury. The amount of the verdict does not seem to be excessive, and upon another trial it might be much exceeded. While there may be some warrant for complaint against the charge on the subject of damages, we cannot say that it was positively erroneous. The one expression seriously complained of had better have been omitted, but it was immediately followed by an instruction that it was for the jury to fix some value for the pain and suffering.
The assignments of error are not sustained.
Judgment affirmed.